                 Case 7:21-cv-03109-UA Document 6 Filed 04/09/21 Page 1 of 1

      UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK


                                                     Plaintiff,
        DARLENE DAHLGREN, on behalf of
        herself and all others similarly situated,
                                                                    Case No. 7:21-cv-03109
                               -v-
                                                                            Rule 7.1 Statement
       ELANCO ANIMAL HEALTH, INC.,
                                                     Defendant.




                       Pursuant to Federal Rule of Civil Procedure 7.1 [formerly Local
     General Rule 1.9] and to enable District Judges and Magistrate Judges of the Court
     to evaluate possible disqualification or recusal, the undersigned counsel for
      Plaintiff Darlene Dahlgren                         (a private non-governmental party)

     certifies that the following are corporate parents, affiliates and/or subsidiaries of
     said party, which are publicly held.




      N/A to Plaintiff




                                                                               Digitally signed by Alex R. Straus
               4/9/2021                                    Alex R. Straus
     Date:                                                                     Date: 2021.04.09 17:44:24 -04'00'

                                                          Signature of Attorney


                                                          Attorney Bar Code: AS1690




Form Rule7_1.pdf SDNY Web 10/2007
